 1   CELIA MCGUINNESS, Esq. (SBN: 159420)
     DERBY, McGUINNESS & GOLDSMITH, LLP
 2   200 Lakeside Drive, Suite A
     Oakland, CA 94612
 3   Telephone: (510) 987-8878 ext 102
     Facsimile: (510) 359-4419
 4   cmcguinness@dmglawfirm.com
 5   PAUL L. REIN, Esq. (SBN: 43053)
     LAW OFFICES OF PAUL L. REIN
 6   200 Lakeside Drive, Suite A
     Oakland, CA 94612
 7   Telephone:    (510) 832-5001
     Facsimile:    (510) 832-4787
 8   reinlawoffice@aol.com
 9   Attorneys for Plaintiff
     JANICE PAYNE
10
     LOUIS A. LEONE, ESQ. (SBN: 099874)
11   CLAUDIA LEED, ESQ. (SBN: 122676)
     LEONE & ALBERTS
12   A Professional Corporation
     2175 N. California Blvd., Suite 900
13   Walnut Creek, California 94596
     TELEPHONE: (925) 974-8600
14   Facsimile:    (925) 974-8601
     E-mail: cleed@leonealberts.com
15
     Attorneys for Defendant
16   PERALTA COMMUNITY COLLEGE DISTRICT
17
                                    UNITED STATES DISTRICT COURT
18                                 NORTHERN DISTRICT OF CALIFORNIA
19   JANICE PAYNE,                                         Case No. 4:16-cv-04390 MMC
20                    Plaintiff,                           AMENDED*
                                                           CONSENT DECREE AND [PROPOSED]
21   v.                                                    ORDER FOR INJUNCTIVE RELIEF
                                                           ONLY
22   PERALTA COMMUNITY COLLEGE
     DISTRICT,                                            Action Filed: August 4, 2016
23
                      Defendant.
24

25

26
             1.       Plaintiff Janice Payne filed a Complaint in this action on August 4, 2016, to
27
     enforce provisions of the Americans with Disabilities Act of 1990 ("ADA"), 42 U.S.C. §§
28
     *The sole amendment is to include Exhibit 1 to Attachment A.
     CONSENT DECREE AND [PROPOSED] ORDER FOR INJUNCTIVE RELIEF
     Case No. 4:16-cv-04390 MMC
Oct. 23
ATTACHMENT A
EXHIBIT 1
